TERMS OF METAL MANAGEMENT, INC. FISCAL 2006 RONA INCENTIVE COMPENSATION PLAN
APPLICABLE TO
EXECUTIVE OFFICERS

Purpose

The objective of the Fiscal 2006 RONA Incentive Compensation Plan (the “Plan”)
is to maintain flexibility in the determination of individual awards while
providing guidelines for senior managers that are financially sound and
practical.

Performance Measure; Calculation of RONA Returns

As in prior fiscal years, the Plan will measure performance of the Chief
Executive Officer, the Chief Financial Officer and other senior corporate
executives based on Company return on net assets (“RONA”). For fiscal 2006, the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
established threshold, target and maximum RONA levels at 16%, 20% and 24%,
respectively. Required returns will be determined by applying the applicable
percentage of 16%, 20% or 24% to the Company’s enterprise value at the beginning
of Fiscal 2006 as determined by the Compensation Committee, plus or minus
changes in net assets during Fiscal 2006. For purposes of the calculation, the
term “change in net assets” refers to the change measured in the balances of
cash, accounts receivable, inventories, prepaid expenses, other current assets,
net property, plant and equipment and long term assets (including goodwill and
other intangibles) minus the sum of accounts payable, accrued expenses, and
other current liabilities.

Eligibility

Employees must be actively employed by the Company at the end of the fiscal
year, March 31, 2006, to be eligible for participation in the Plan. Bonus
targets, expressed as a percentage of base salary at threshold, target and
maximum RONA levels, for the Company’s senior management are as follows:

                          Job Category   Bonuses as % of Base Salary Paid in
Fiscal Year     Threshold   Target   Maximum
Chief Executive Officer
    50 %     100 %     200 %
CFO
    25 %     50 %     100 %
Other Senior Corporate Executives
    25 %     50 %     75 %
 
                       

Bonus targets will be calculated on a linear method from the threshold level to
the maximum level based on actual performance. Performance above the maximum
level may generate awards over the maximum targets at the discretion of the
Compensation Committee.

Administration

The Plan is administered by the Compensation Committee. The Compensation
Committee consists of members of the Board who are not employees and who are not
eligible for participation in this Plan.

The Compensation Committee may establish such rules and regulations as it deems
necessary for the Plan and its interpretation. The Compensation Committee may
adjust RONA performance requirements the Company’s enterprise value, or other
factors as it deems equitable in recognition of unusual or non-recurring events
affecting the Company, changes in applicable tax laws or accounting principles
or such other factors as the Compensation Committee may determine. The
Compensation Committee, in its discretion, may also reduce the bonus award
payable to any participant upon his or her achievement of threshold, target or
maximum level, but not, except under certain circumstances, but not to an amount
below the threshold level.

Awards Distribution

At the end of the fiscal year, the program will be administered and awards
determined by the Chief Executive Officer and President, subject to the approval
of the Compensation Committee. It is contemplated that payments under the RONA
Plan will be distributed in the last payroll of May 2006. Awards under the Plan
will be made, at the discretion of the Compensation Committee, in the form of a
cash bonus, stock options and restricted stock, or any combination thereof.

